   8:21-cr-00008-RFR-SMB Doc # 45 Filed: 06/09/21 Page 1 of 2 - Page ID # 88




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:20CR308
                                                                    8:21CR8
           v.                                                      8:21CR10

KATHERINE L. WOITASZEWSKI,

                      Defendant.                                   ORDER


       This matter is before the Court on defendant Katherine Woitaszewski’s
(“Woitaszewski”) Motion for Revocation or Amendment of Detention Order in each of the
above-captioned cases (Filing No. 64 in 8:20CR308, Filing No. 44 in 8:21CR08, and Filing
No. 55 in 8:21CR10). See 18 U.S.C. § 3145(b) (review of detention order). Woitaszewski
asks the Court to vacate and amend the magistrate judge’s 1 detention orders in these cases
and allow Woitaszewski to reside at a United States Department of Veterans Affairs
(“VA”) medical facility and participate in VA substance-abuse and post-traumatic stress
disorder programs. According to Woitaszewski, her well-documented history of failing to
appear for court proceedings is “drastically overstated” and often “a result of being
incarcerated on other charges.” She maintains the best option to treat her pending trial is
to release her to a residential treatment program at the VA. The government has previously
opposed Woitaszewski’s release on the grounds of both flight and danger but has not filed
any opposition to Woitaszewski’s pending motions. The Court nonetheless finds the
motions should be denied.

       Having (1) thoroughly reviewed the record in each of these cases, including the
audio recordings of the detention hearings, and (2) carefully considered the relevant factors
under 18 U.S.C. § 3142(g), the Court finds no compelling reason to revoke or amend the

       The Honorable Susan M. Bazis, United States Magistrate Judge for the District of
       1

Nebraska.
   8:21-cr-00008-RFR-SMB Doc # 45 Filed: 06/09/21 Page 2 of 2 - Page ID # 89




magistrate judge’s detention orders at this time. See United States v. Maull, 773 F.2d 1479,
1484 (8th Cir. 1985) (en banc) (explaining that on review “the court acts de novo and makes
an independent determination of the proper pretrial detention or conditions for release”).
The Court does not take Woitaszewski’s desire for treatment lightly and her counsel’s
earnest efforts to ensure she receives proper treatment is commendable. But the Court
agrees with the magistrate judge “that no condition or combination of conditions will
reasonably assure” Woitaszewski’s appearance as required in these matters and the safety
of the community if she is released to the VA at this time. 18 U.S.C. § 3142(e)(1). The
Court remains especially concerned about the risk of flight given Woitaszewski’s history
and characteristics and what the magistrate judge described as Woitaszewski’s ability to
simply walk away from the VA’s treatment program.

       Based on the foregoing,

       IT IS ORDERED.
       1.     Defendant Katherine Woitaszewski’s Motions for Revocation or
              Amendment of Detention Order (Filing No. 64 in 8:20CR308, Filing No. 44
              in 8:21CR8, and Filing No. 55 in 8:21CR10) are denied.
       2.     The magistrate judge’s detention orders are affirmed.

       Dated this 9th day of June 2021.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge




                                             2
